Exhibit 10.1

 

March 28, 2005

 

John J. Hayes

14 Craig Hill Lane

Milton, MA 02186

 

Dear John:

 

This letter agreement confirms the understanding between you and The J. Jill
Group, Inc. (the “Company”) relating to the termination of your employment with
the Company.

 

1.             Resignation and Cooperation in Transition.  You hereby resign
your position as Executive Vice President/Chief Marketing Officer and from all
other offices you hold with the Company or any of its subsidiaries or
affiliates, effective as of April 15, 2005 (the “Resignation Date”).  Your
resignations shall be effective regardless of the continued effectiveness of
this letter agreement.  Thereafter through May 17, 2005 (the “Termination
Date”), you shall remain an employee of the Company and shall make yourself
available upon reasonable request by the Company and at mutually agreeable times
to assist in transitioning your former responsibilities to the person or persons
designated by the Company to receive them on an as needed basis.  Your
employment shall terminate on the Termination Date.  From and after the
Resignation Date, your obligations to the Company and the Company’s obligations
to you shall be solely those provided for in this letter agreement.

 

2.             Severance Pay and Associated Benefits.

 

(a)  Severance Pay.  On the date seven days after execution of this Agreement by
you as set forth in Section 11(c) hereof, provided that the seven-day revocation
period has run without revocation by you, the Company will make a one-time,
lump-sum payment to you in the gross amount of your annual base salary, i.e.
$385,000.00 (the “Severance Payment”), subject to the provisions of Section 2(l)
below.

 

(b)  Salary Continuation.  After the Resignation Date, your compensation shall
continue at the current rate of $385,000 per year through the Termination Date,
and you shall be entitled to continue all benefits provided to employees on the
same basis on which you have been receiving them through the Termination Date,
subject to the provisions of Section 2(l) below and further subject to your
continuing (i) compliance with the provisions of Sections 4, 5, 6, 7 and
12(c) of this Agreement, and (ii) fulfillment of your responsibilities to
transition your former responsibilities in accordance with the provisions of
Section 1 above.

 

(c)  Stock Options.  The Company has previously issued to you certain stock
options under the Company’s 1993 Incentive and Nonqualified Stock Option Plan
and 2001 Incentive and Non-Statutory Stock Option Plan, which are summarized in
Exhibit A.  You have thirty (30) days from the Termination Date to exercise any
such options that vested during your employment.  You shall forfeit any options
unvested as of the Termination Date.

 

--------------------------------------------------------------------------------


 

(d) Medical Insurance.  Your rights under the so-called COBRA statute (which
gives you the right to continue to participate in the Company’s group medical
and dental plans for a period of time at your own expense) shall become
effective as of the Termination Date.  For an 18-month period from the
Termination Date, or until you become eligible for group medical and/or dental
plans from a new employer offering substantially equal insurance, whichever is
sooner, the Company will pay the same portion of the premium for your existing
medical and/or dental insurance as it would have paid (and you will pay the same
portion of the premium for such insurance as you would have paid) if you had
continued to be employed at the Company.  You will notify the Company’s Human
Resources Department in writing within 72 hours of accepting any such
reemployment with such insurance eligibility.  Nothing herein shall prevent the
Company from making changes in its medical and dental insurance plans, to the
extent that such changes are generally applicable to employees of the Company.

 

(e)  401(k) Plan.  Your eligibility to participate in the Company’s 401(k) Plan
terminates on the Termination Date.

 

(f) Deferred Compensation Plan.  Your right to participate in the Company’s
Deferred Compensation Plan terminates on the Termination Date.  You will be paid
your vested account balance as of the Termination Date in accordance with the
terms of the Plan.

 

(g)  Executive Term Life.  Premiums on the executive term life insurance policy
maintained by the Company for your benefit are paid quarterly and have been paid
through the coverage period ending May 17, 2005.  If you wish to continue
coverage under this policy after May 17, 2005, you will need to pay the premiums
for subsequent periods in accordance with the terms of the policy.

 

(h) Group Life and Disability Insurance.  Your coverage under the group term
life insurance and disability insurance policies maintained by the Company for
employees terminates on the Termination Date.  You will be provided with
information regarding your rights, if any, with regard to continuing your basic
life insurance coverage on an individual basis.

 

(i) Vacation Pay.  You will continue to accrue vacation benefits through the
Termination Date, at which time you will have accrued 86.15 hours of unused
vacation for which you will be paid the gross amount of $15,946.37, subject to
the provisions of Section 2(l) below.  Thereafter, you shall not accrue or be
entitled to any additional vacation benefits.

 

(j) Outplacement.  After the Resignation Date (and provided that you have signed
this Agreement and provided further that the seven-day revocation period set
forth in Section 11(c) has run unexercised by you), the Company will make a
lump-sum payment to you in the gross amount of $7,500, subject to the provisions
of Section 2(l) below, to enable you to secure outplacement services.  In
addition, the Company has paid the service fees to allow you to continue to
access KhanQuest Limited’s executive coaching services through June 30, 2005.

 

(k) 2004 Tax Preparation Fee.  After the Resignation Date (and provided that you
have signed this Agreement and provided further that the seven-day revocation
period set forth in Section 11(c) has run unexercised by you), the Company will
make a lump-sum payment

 

2

--------------------------------------------------------------------------------


 

to you in the gross amount of $7,500, subject to the provisions of Section 2(l)
below, toward fees that you may incur for the preparation of your 2004 federal
and state income tax returns.

 

(l)  Withholdings.  The Company may deduct from your Severance Pay, Salary
Continuation and Vacation Pay, and any other payments otherwise due to you under
this letter agreement, such withholding taxes and similar governmental payments
and charges as may be required.

 

(m)  No Other Pay or Benefits.  You acknowledge that the Company has previously
paid all amounts payable to you under all other compensation or reimbursement
arrangements, if any.  From and after the Termination Date you shall have no
right to compensation or benefits, including benefits accrual, beyond those
specifically provided for in this letter agreement.

 

3.             Release.  In return for the payments and benefits provided to you
as set forth in Sections 2 above, you agree to execute (in accordance with the
provisions of Section 11 below) the final and binding general release and waiver
of all claims (the “Release and Waiver”) in the form attached hereto as
Exhibit B to this letter agreement, said Release and Waiver to include claims
against age discrimination and all other claims arising out of or relating to
your hiring, employment, or termination of employment.  Notwithstanding the
foregoing, the Company and you agree that the terms of this letter agreement
shall survive the Release and Waiver and that claims to enforce the terms of
this letter agreement are not discharged by said Release and Waiver.

 

4.             Return of Company Property and Retrieval of Personal Effects.  On
or before the close of business on the Termination Date, or such later date as
the Company may agree: (i) you will return to the Company all property of the
Company, including without limitation all tangible work product and including
any keys, passwords, reference materials, books, audit or other specialized
software, Company documents and files, computers, laptops and computer disks or
files, if any, in your possession, custody or control; and (ii) you will
retrieve from the Company all of your personal effects.

 

5.             Confidential Information.  You shall not in any manner following
the Termination Date, directly or indirectly, without the express prior written
consent of the Company, disclose or use any Confidential Information of the
Company.  “Confidential Information” shall include all information (including by
not limited to any trade secrets or other confidential, proprietary or private
matters) concerning (i) the Company or any director, officer, employee or
affiliate of the Company or (ii) in their capacity as such, any customer,
supplier or other business associate of the Company, which information has been
or is received by you from the Company or any director, officer, employee,
affiliate, customer, supplier or other business associate of the Company prior
to the Termination Date.  “Confidential Information” does not include
information that the Company has voluntarily disclosed to the public without
restriction or which has otherwise lawfully entered the public domain without
your participation or fault.  It also does not include (i) any information that
is required to be disclosed by any law, regulation or order of any court or
regulatory or administrative commission, department or agency; or
(ii) information regarding your employment dates, position and responsibilities
disclosed to potential employers and recruiters in connection with your seeking
and obtaining subsequent employment.

 

3

--------------------------------------------------------------------------------


 

6.             Mutual Nondisparagement.  You agree not to take any action or
make any statement, written or oral, which disparages the Company, its directors
or officers, or its management, business or personnel practices, or which
disrupts or impairs the Company’s normal operations.  The Company and its
executive officers agree not to take any action or make any statement, written
or oral, which disparages you.  The provisions of this Section 6 shall not apply
to any truthful statement required to be made by you or by the Company or its
executive officers in the ordinary course of your or their performance of your
or their duties as employees of the Company, in any legal proceeding, required
filing pursuant to the securities laws, or pursuant to any governmental or
regulatory investigation.

 

7.             Covenant Not to Sue/Encourage Third Party Action.  Except as
otherwise provided in this Section 7, you represent and warrant that you have
never commenced or filed, and covenant and agree never to commence, file, aid,
solicit or in any way prosecute or cause to be commenced or prosecuted against
the Releasees (as defined in the Release and Waiver) the bringing of any legal
proceeding or the making of any legal claim against the Company by any state or
federal agency or by any applicant for employment, employee or former employee
of the Company (“third party action”), and further you shall not reveal any
information about the Company to be used for, and shall not testify in, any
third party action except as required to do so by properly issued subpoena and
then only after giving the Company a reasonable opportunity to review any such
subpoena and oppose the giving of any such testimony.  Notwithstanding the
foregoing, the Company and you agree that this letter agreement will not affect
the rights and responsibilities of the U.S. Equal Employment Opportunity
Commission (“EEOC”) to enforce the Age Discrimination in Employment Act of 1967,
as amended, and other laws, and further agree that this letter agreement will
not be used to justify interfering with your right to participate in an
investigation or proceeding conducted by the EEOC.  You represent and warrant
that you knowingly and voluntarily waive all rights or claims arising prior to
your execution of this letter agreement that you may have against the Releasees,
or any of them, to receive any payment, benefit or remedial relief as a
consequence of any charge filed with the EEOC and/or of any litigation
concerning any facts alleged in any such charge.

 

8.             Remedies.  You acknowledge and agree that your obligations
arising under Sections 4, 5, 6 and 7 above are of the essence to this letter
agreement and that your material breach of any of these obligations will
terminate the Company’s obligations to you under Section 2 of this letter
agreement.  Should you commit a material breach of any such obligations, you
shall further be required to pay back to the Company the full value of any
benefit that you have derived under Sections 2(a), (d), (j) and (k) above.  You
further acknowledge and affirm that money damages cannot adequately compensate
the Company for any material breach by you of Sections 4, 5, 6 and 7 of this
letter agreement and that the Company is entitled to equitable relief in any
Massachusetts court of competent jurisdiction to prevent or otherwise restrain
any actual or threatened breach of the provisions of said Sections and/or compel
specific performance of, or other compliance with, the terms thereof.

 

9.             Non-Assignment.  You warrant and represent to the Company that
you have not heretofore assigned or transferred or attempted to assign or
transfer to any person any claim or matter recited in the Release and Waiver or
any part or portion thereof, and agree to indemnify and hold harmless the
Releasees from and against any claim, demand, damage, debt, liability, account,
reckoning, obligation, cost, expense (including the payment of attorney’s fees
and costs

 

4

--------------------------------------------------------------------------------


 

actually incurred whether or not litigation be commenced), lien, action and
cause of action, based on, in connection with, or arising out of any such
assignment or transfer or attempted assignment or transfer.

 

10.           Indemnification.  Nothing contained in this letter agreement or
the Release and Waiver shall be construed to limit or eliminate your rights to
whatever indemnification, if any, you are entitled to in your capacity as an
employee of the Company pursuant to the Company’s By-Laws, Certificate of
Incorporation, insurance policies, or as a matter of law.

 

11.          Representations and Recitals.  You represent that:

 

(a)  The Company has advised you to consult with an attorney of your choosing
concerning the rights waived in this letter agreement.  You have carefully read
and fully understand this letter agreement, and are voluntarily entering into
this letter agreement and providing the Release and Waiver attached hereto as
Exhibit B.

 

(b)  You understand that you have 21 days to review this letter agreement and
the Release and Waiver prior to their execution.  If at any time prior to the
end of the 21 day period, you execute this letter agreement and the Release and
Waiver, you acknowledge that such early execution is a knowing and voluntary
waiver of your right to consider this letter agreement and the Release and
Waiver for at least 21 days and is due to your belief that you have had ample
time in which to consider and understand this letter agreement and the Release
and Waiver and in which to review this letter agreement and the Release and
Waiver with an attorney.

 

(c)  You understand that, for a period of seven days after you have executed
this letter agreement and the Release and Waiver, you may revoke the agreement
and the Release and Waiver by giving notice in writing of such revocation to the
Company, c/o Chairman of the Board of Directors at the Company’s headquarters,
with a copy to David R. Pierson, Foley Hoag LLP, 155 Seaport Blvd., Boston,
Massachusetts 02210.  If at any time after the end of the seven-day period you
accept any of the payments or benefits provided by the Company as described in
Section 2 of this letter agreement, such acceptance will constitute an admission
by you that you did not revoke this letter agreement or the Release and Waiver
during the revocation period and will further constitute an admission by you
that this letter agreement and the Release and Waiver have become effective and
enforceable.

 

(d)  You understand the effect of the Release and Waiver and that you give up
any rights you may have, in particular but without limitation, under the Federal
Age Discrimination in Employment Act and the Massachusetts Law Against
Discrimination (Mass. Gen. Laws ch. 151B§1 et seq.).

 

(e)  You understand that you are receiving benefits pursuant to this letter
agreement that you would not otherwise be entitled to if you did not enter into
this letter agreement.

 

5

--------------------------------------------------------------------------------


 

12.           Miscellaneous.

 

(a)  Successors and Assigns.  This letter agreement shall be binding upon and
inure to the benefit of the respective legal representatives, heirs, successors,
assigns, and present and former employees and agents of the parties hereto to
the extent permitted by law.

 

(b)  Attorneys Fees.  Each party shall bear his or its own attorney’s fees and
expenses.

 

(c)  Challenge to Validity of Agreement.  After the revocation period of seven
days described in Section 11(c) of this letter agreement has expired, this
letter agreement and the Release and Waiver shall be forever binding.  You
acknowledge that you may hereafter discover facts not now known to you relating
to your hire, employment or cessation of employment, and agree that this letter
agreement and the Release and Waiver shall remain in effect notwithstanding any
such discovery of any such facts.  You shall not bring a proceeding to challenge
the validity of this letter agreement and the Release and Waiver.  Should you do
so notwithstanding this Section 12, you will first be required to pay back to
the Company all remuneration received pursuant to Section 2 hereof.

 

(d)  Governing Law.  This letter agreement shall be interpreted in accordance
with the substantive laws of Massachusetts and without regard to any conflict of
laws provisions.

 

(e)  Complete Agreement; Modification.  This letter agreement recites the full
terms of the understanding between us, and supersedes any prior oral or written
understanding except the Agreement to Protect Corporate Property, effective as
of December 10, 2004, between the Company and you, which shall remain in effect
in accordance with its terms.  This Agreement may be modified only in a writing
signed by both parties.

 

6

--------------------------------------------------------------------------------


 

(f)  Execution.  This letter agreement may be executed in one or more
counterparts, each of which when so executed shall be deemed to be an original,
and all such counterparts together shall constitute but one and the same
instrument.

 

* * * * * *

 

Please note that you have 21 days to accept the offer set forth herein, and may
revoke your acceptance within 7 days of signing as set forth in
Section 11(c) above, in which case this letter agreement (other than provisions
1, 4 and 5(b)) shall be void.

 

 

 

Very truly yours,

 

 

 

 

 

By:

  /s/ Gordon R. Cooke

 

 

 

Duly Authorized

 

 

 

 

 

Agreed, accepted and signed this 14th day
of April, 2005 under seal:

 

 

 

 

 

/s/ John J. Hayes

 

 

John J. Hayes

 

 

7

--------------------------------------------------------------------------------


 


EXHIBIT A

 

EMPLOYEE

 

OPTION
TYPE

 

GRANT
DATE

 

SHARES
GRANTED

 

STRIKE
PRICE

 

VESTED
@ 03/26/05

 

EXERCISED

 

VESTED
BALANCE

 

NOT VESTED
@ 03/26/05

 

FULLY
VESTED

 

TERM
DATE

 

J. Hayes

 

ISO

 

5/16/1996

 

157,500

 

$

1.889

 

157,500

 

157,500

 

0

 

0

 

5/16/2001

 

5/16/2003

 

 

 

ISO

 

6/25/1997

 

49,657

 

$

4.667

 

49,657

 

49,657

 

0

 

0

 

6/25/2002

 

6/25/2004

 

 

 

NQO

 

6/25/1997

 

29,092

 

$

4.667

 

29,092

 

29,092

 

0

 

0

 

6/25/2002

 

6/25/2004

 

 

 

NQO

 

10/23/2000

 

105,000

 

$

7.625

 

105,000

 

0

 

105,000

 

0

 

4/23/2002

 

10/23/2007

 

 

 

ISO

 

9/25/2001

 

25,500

 

$

7.150

 

25,500

 

0

 

25,500

 

0

 

9/25/2004

 

9/25/2011

 

 

 

NQO

 

9/25/2001

 

34,500

 

$

7.150

 

34,500

 

0

 

34,500

 

0

 

9/25/2004

 

9/25/2011

 

 

 

ISO

 

6/3/2002

 

4,500

 

$

21.000

 

3,000

 

0

 

3,000

 

1,500

 

6/3/2005

 

6/3/2012

 

 

 

NQO

 

6/3/2002

 

145,500

 

$

21.000

 

97,000

 

0

 

97,000

 

48,500

 

6/3/2005

 

6/3/2012

 

 

 

NQO

 

6/6/2003

 

25,000

 

$

16.680

 

8,333

 

0

 

8,333

 

16,667

 

6/6/2006

 

6/6/2013

 

 

 

ISO

 

2/25/2004

 

13,000

 

$

15.510

 

4,333

 

0

 

4,333

 

8,667

 

2/25/2007

 

2/25/2014

 

 

 

NQO

 

2/25/2004

 

12,000

 

$

15.510

 

4,000

 

0

 

4,000

 

8,000

 

2/25/2007

 

2/25/2014

 

 

 

NQO

 

12/10/2004

 

25,000

 

$

16.990

 

25,000

 

0

 

25,000

 

0

 

12/10/2004

 

12/10/2014

 

 

 

 

 

 

 

626,249

 

 

 

542,915

 

236,249

 

306,666

 

83,334

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

GENERAL RELEASE AND WAIVER OF ALL CLAIMS
(INCLUDING AGE DISCRIMINATION IN EMPLOYMENT ACT CLAIMS)

 

In consideration of the payment, benefits and other agreements set forth in the
letter agreement dated March 28, 2005 between The J. Jill Group, Inc. (“the
Company”) and John J. Hayes (“Hayes”) (to which this General Release and Waiver
Of All Claims is attached), Hayes, for himself and for his heirs, executors,
estates, agents, representatives, attorneys, insurers, successors and assigns
(collectively, the “Releasors”), hereby voluntarily releases and forever
discharges (i) the Company and its subsidiaries (direct and indirect),
affiliates, related companies, divisions, and predecessor and successor
companies, (ii) each of its and their present and former officers, directors and
employees, and (iii) in their capacities as such, each of the Company’s and its
subsidiaries’ (direct and indirect), affiliates’, related companies’,
divisions’, and predecessor and successor companies’ present and former
shareholders, agents, representatives, attorneys, insurers, heirs, successors
and assigns (collectively, the “Releasees”) from all actions, causes of action,
suits, debts, sums of money, accounts, covenants, contracts, agreements,
promises, damages, judgments, demands and claims which the Releasors ever had,
or now have, or hereafter can, shall or may have, for, upon or by reason of any
matter or cause whatsoever arising from the beginning of the world to the date
of the execution of this Release, whether known or unknown, in law or equity,
whether statutory or common law, whether federal, state, local or otherwise,
including but not limited to claims arising out of or in any way related to
Hayes’s employment by the Company (including his hiring), or the termination of
that employment, whether as a contractor or employee, or any related matters
(including but not limited to claims, if any, arising under the Age
Discrimination in Employment Act of 1967, as amended, the Civil Rights Act of
1866, Title VII of the Civil Rights Act of 1964, as amended, the Civil Rights
Act of 1991, as amended, the Americans With Disabilities Act of 1990, as
amended, the Family and Medical Leave Act of 1993, the Immigration Reform and
Control Act of 1986, the Massachusetts Law Against Discrimination (Mass. Gen.
Laws ch. 151B§1 et seq.), the Massachusetts Payment of Wages Act, the
Massachusetts Civil and Equal Rights Acts, and federal or Massachusetts laws,
statutes and regulations, including common or constitutional law).

 

Signed and sealed this 14th day of April, 2005.

 

 

/s/ John J. Hayes

 

 

John J. Hayes

 

--------------------------------------------------------------------------------